DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the hydraulic support element of claim 1, the inclusion of:
“the interior space of the hollow piston having a first pressurized oil chamber and a second pressurized oil chamber separated from each other by a partition element, the first pressurized oil chamber arranged above the piston head and fluidly connected to a first pressurized oil feed, and the second pressurized oil chamber formed under the contact head and fluidly connected to a second pressurized oil feed, and a first end of the filter cartridge sealingly located on the partition element in the second pressurized oil chamber, and a second end of the filter cartridge fluidly connected to the outlet opening of the contact head” was not found.

	In the hydraulic support element of Claim 7, the inclusion of:
“a filter cartridge formed as a tubular body disposed within the interior space, the filter cartridge configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge fluidly connected to the outlet opening of the contact head” and “the interior space of the hollow piston having two pressurized oil chambers separate from each other by a partition element, a first end of the filter cartridge sealingly located on the partition element, and a second end of the filter cartridge fluidly connected to the outlet opening of the contact head” was not found.

	In the hydraulic support element of claim 10, the inclusion of:
“a contact head arranged at a free end of the hollow piston, the contact head configured to support the finger follower” and “a filter cartridge formed as a tubular body disposed within the third pressurized oil chamber, the filter cartridge configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge fluidly connected to an outlet opening of the contact head” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746